DETAILED ACTION
Claims 12-23 are pending in the instant application, Applicant amending claims 12, 19, and 21.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
After receiving a final rejection, Applicant filed a request for continued examination under 37 CFR 1.114.  As this application is eligible for continued examination under 37 CFR 1.114 and Applicant paid the fee set forth in 37 CFR 1.17(e), the request is granted. The Office withdraws the finality of the previous Office action and enters Applicant's submission filed on July 27, 2022.

Claim Rejections - 35 USC § 101 Abstract Idea
Claims 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 19-21 fall within a statutory class of process, machine, manufacture, or composition of matter. Claims 12-18 do not fall within a statutory class (for reasons discussed further below) and so are not patent eligible at Step 1. In keeping with the practice of compact prosecution, the Examiner will continue the analysis of claims 12-18 as patent ineligible as an abstract idea.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 12 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 12 by:
(E) calculating the yields to be expected in the growing of the crop plants assuming that the forecasts from steps (B) and (C) are correct and the measures ascertained in step (D) are implemented

These steps are abstract in nature because they are directed towards the mathematical relationships and mathematical calculations associated with a mathematical model that describes the growth of a plant as a function of intrinsic (genetic) and extrinsic (environmental) factors. Thus, claim 12 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 12 by:
(B) forecasting a weather progression for the field for the upcoming or ongoing growing period for the crop pi ant until the planned harvest taking account of the weather progression to date, with a seamless transition of the weather progression to date and the forecast weather progression,

(C) forecasting for the occurrence of one or more harmful organisms in the field for the forecast weather progression,

These steps are abstract in nature because they are directed towards the fundamental economic principles or practices associated with predicting the economic output of an agricultural business. Thus, claim 12 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 12 by:
(D) ascertaining agricultural measures for the upcoming or ongoing growing period of the crop plant until the planned harvest,

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as observing the effect of ongoing weather and evaluating the likelihood of harmful organisms. Thus, claim 12 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 12 are:
computer system

receiving various data

displaying the yield to be expected

by causing at least one agricultural machine to record at least one agricultural measure via a sensor installed therein, wherein the at least one recorded agricultural measure comprises data related to seed deployment position or crop protection product deployment position (additional elements related to data input)

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. 
Because the additional elements of the computer system are only recited as executing the steps of the identified abstract idea, these additional elements of claim 12 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of receiving data and displaying results only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d).

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
A server as means for conducting claim 11

An input unit

A receiver unit

A processing unit 

A computer program product comprising a computer-readable data storage medium and program code which is stored on the data storage medium and, on execution on a computer system, causes the computer system to execute the following steps

Because the additional elements of the server, processing unit, and computer program product are only recited as executing the steps of the identified abstract idea, these additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of an input unit and a receiver unit only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, the additional claims do not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d).

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 12 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at page 12, lines 13-21 and figure 1.  
Because the additional elements of the computer system are only recited as executing the steps of the identified abstract idea, these additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of receiving data and displaying results only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, claim 12 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible.  
The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims further include:
A server as means for conducting claim 11

An input unit

A receiver unit

A processing unit 

A computer program product comprising a computer-readable data storage medium and program code which is stored on the data storage medium and, on execution on a computer system, causes the computer system to execute the following steps

Because the additional elements of the server, processing unit, and computer program product are only recited as executing the steps of the identified abstract idea, these additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of an input unit and a receiver unit only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, the additional claims do not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 12-23 are not patent eligible under the Alice/Mayo analysis. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Interpretation
Claim Mapping
Weather Data

Historical weather data
Paragraph 21
Defined Measure Data
predetermine the agricultural measures may be specified in a part-area-specific manner for the field under consideration
Constraints on field activity
Paragraph 21
Forecast Weather Progression
forecast the distribution and
corresponding probabilities of weather events for the upcoming or ongoing growth period with
maximum precision.
Forecast weather conditions
Paragraph 38


Risk of Infestation
ascertained for those harmful organisms that have occurred in the past in the field in question and/or adjacent fields.
Projected risk of pests or disease
Paragraph 3 and 53-54
Agricultural Measures
any measure in the field for crop plants that is necessary or economically viable and/or environmentally advisable in order to obtain a plant product.
Field activity
Agricultural activity applied to the field or the crop.

Paragraph 53
Agricultural Measure Data
Any data associated with applying any Agricultural Measures to a field
Field definition data or Field-specific data
Field-specific data includes Field definition data (paragraph 28) and includes any data associated with the field or any metric monitored 
Location
A geographic point (coordinates) or area (field) on the surface of the Earth
Location
A geographic point (coordinates) or area (field) on the surface of the Earth
Growth Model
a mathematical model that describes the growth of a plant as a function of intrinsic (genetic) and extrinsic (environmental) factors
Field growth forecast
Paragraph 38
Harmful Organism
an organism that can appear in the growing of crop plants and can damage the crop plant, adversely affect the harvest of the crop plant or compete with the crop plant for natural resources
Pests or disease
Paragraph 3 and 53-54
Growing Period
Period until the planned harvest
Period between planting and harvest date
Paragraph 65
Dynamic, process-based plant growth model
A growth model that is updated based on additional data collected as the growing period progresses
Field Manager and Field growth forecast
Paragraphs 216



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ethington, US 2016/0078375.
NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 12 
A method of ascertaining expected yields in the growing of crop plants, comprising the steps of:
Ethington teaches a computer-implemented method (abstract) which predicts expected yield (paragraph 56).

(A) identifying, by a computer system, a field in which crop plants are being grown or are to be grown
Ethington teaches location and time data (paragraph 55), field specific data (paragraph 28) and historical weather data and constraints on field activities (paragraph 11). All this data identifies a field per reference character S11.

(B) forecasting, by the computer system, a weather progression for the field for the upcoming or ongoing growing period for the crop plant until the planned harvest taking account of the weather progression to date, with a seamless transition of the weather progression to date and the forecast weather progression
Ethington teaches forecasting weather conditions (paragraph 38) as per reference character S12.

(C) forecasting, by the computer system, for the occurrence of one or more harmful organisms in the field for the forecast weather progression
Ethington teaches projected risk of pests or disease (paragraphs 3 and 53-54) as per reference character S13.

(D) ascertaining, by the computer system, agricultural measures for the upcoming or ongoing growing period of the crop plant until the planned harvest by causing at least one agricultural machine to record at least one agricultural measure via a sensor installed therein, wherein the at least one recorded agricultural measure comprises data related to seed deployment position or crop protection product deployment position
Ethington teaches field activities (paragraph 53) as per reference character S14. 
Ethington (paragraph 25) teaches the use of an agricultural machine computing device (or agricultural computing device, per paragraphs 27-28) which provided field definition data and field-specific data to the agricultural intelligence computer system. 
Ethington (paragraph 96) teaches that location data includes location data with a finer granularity than field-level only (“In an example embodiment, the field health advisor module provides the user with the ability to select a location on a field to get more information about the health index, soil type or elevation at a particular location.”) As such, when Ethington refers to location data, one having ordinary skill in the art understands that it can include location data specifically to that of the agricultural equipment itself.
At paragraph 98, Ethington further teaches “(f) receiving a plurality of field definition data from at least one of a user device and an agricultural machine device”. At paragraph 27-28, Ethington teaches that field definition data and field-specific data include treatments applied.
Therefore, Ethington teaches recording agricultural measures, measures data comprising actions of an agricultural machine including seed deployment or crop protection product deployment. Thus, while Ethington does not explicitly teach “recorded agricultural measure comprises data related to seed deployment position or crop protection product deployment position”, one having ordinary skill in the art at the time of  the application would understand from the teaching of Ethington that tracking the position data of either seed deployment or crop protection product within a specific field is feasible and predictable, as the location data is provided by the agricultural machine to Ethington’s system at current (real) time.
Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify the teachings of Ethington to include “recorded agricultural measure comprises data related to seed deployment position or crop protection product deployment position”. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

(E) calculating, by the computer system, the yields to be expected in the growing of the crop plants assuming that the forecasts from steps (B) and (C) are correct and the measures ascertained in step (D) are implemented, wherein the calculating is based at least partially on performing a simulation of a plant growth model that ascertains the growth of a crop of crop plants or of a single plant over a defined period of time, and wherein data descriptive of one or more of weather or soil conditions over the defined period of time are used as inputs to the plant growth model,
Ethington teaches field growth forecasting (paragraph 38) as per reference character S15. Ethington (paragraphs 47-49) further teaches concerning the computer modeling plant growth through various field growth stage conditions, based upon at least soil moisture. 

(F) displaying, by a display device under control of the computer system, the yields to be expected
Ethington teaches yield monitoring reporting results (paragraph 108).

(G) repeatedly performing steps (B), (C), (D), (E) and (F) taking account of the real progression of the weather up to the respective juncture of performance of the steps, the harmful organisms that have actually occurred and the measures that have actually been implemented.
Ethington teaches updating data (paragraphs 55 and 216) and updating forecasts based on that data as an ongoing process during the time between planting and harvesting (paragraphs 47-48). This results in the system of Ethington taking account of the real progression of the various types of data discussed.

AS TO CLAIM 13 (of 12) 
wherein multiple weather forecasts that cover the spectrum of weather progressions as have occurred in the past few years are created in step (C) using historic weather data.
Ethington teaches alerts (paragraph 53) recommending field activities based upon model results. Ethington teaches updating data (paragraphs 55 and 216) and updating forecasts based on that data as an ongoing process during the time between planting and harvesting (paragraphs 47-48).

AS TO CLAIM 14 (of 12) 
wherein at least three weather forecasts that cover the spectrum of weather progressions as have occurred in the past 10 years are created in step (C) using historic weather data.
Ethington teaches different weather condition forecasts and analyzing across those various forecasts (paragraph 65).

AS TO CLAIM 15 (of 12) 
wherein probabilities of the occurrence of one or more harmful organisms are calculated in step (D) for every forecast weather progression and the yields to be expected for every forecast weather progression are calculated in step (E).
Ethington teaches projected risk of pests or disease (paragraphs 3 and 53-54) as per reference character S13.
Ethington teaches updating data (paragraphs 55 and 216) and updating forecasts based on that data as an ongoing process during the time between planting and harvesting (paragraphs 47-48). This results in the system of Ethington taking account of the real progression of the various types of data discussed.

AS TO CLAIM 16 (of 12) 
wherein the yields to be expected are calculated in step (E) for the case that one or more ascertained agricultural measure(s) is/are not implemented
Ethington teaches field growth forecasting (paragraph 38) as per reference character S15.

AS TO CLAIM 17 (of 12) 
wherein an agricultural measure in step (E) is a measure for controlling one or more ham1ful organisms.
Ethington teaches assessing the impact of field activities and pest infestations (paragraph 53).

AS TO CLAIM 18 (of 12) 
wherein a measure of controlling one or more harmful organisms is ascertained in step (F) if the risk of infestation with a ham1ful organism exceeds a damage threshold.
Ethington teaches assessing the impact of field activities and pest infestations (paragraph 53) and against a threshold (paragraphs 53, 98, and 156).

AS TO CLAIMS 19-23 
The claims recite elements substantially similar to those recited in claims 12-18. Thus, the art and rationale of claims 12-18 applies. 

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.

Concerning the rejection under 35 USC 101:
Applicant argues that the amended claim language concerning recording data using a sensor installed on an agricultural machine renders the claims patent eligible. This argument is unpersuasive because it does not integrate a practical application. Receiving data from a sensor is routine data entry using and does not rise to the level of integrating a practical (extant) application, as sensors are intended to detect data and report said data to a computer system, such as the one employed in the instant method claim 12. 
As such, the 101 rejection is maintained.
Concerning the rejection under 35 USC 102:
Applicant’s arguments are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623